            Case 2:19-cr-20036-JAR Document 36 Filed 02/23/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA

                        Plaintiff,

      v.                                              Case No. 19-20036-JAR


ANTHONY STOKES

                        Defendant.


                                     PLEA AGREEMENT

       The United States of America, by and through Assistant United States Attorney, D.

Christopher Oakley, and Anthony Stokes, the defendant, personally and by and through his

counsel, Timothy Burdick, hereby enter into the following Plea Agreement pursuant to Rule 11 of

the Federal Rules of Criminal Procedure:

       1.       Defendant’s Guilty Plea. The defendant agrees to plead guilty to Counts One and

Six of the Indictment. Count One charges a violation of 21 U.S.C. § 841, that is, distribution of a

controlled substance. Count Six charges a violation of 21 U.S.C. § 331(i)(3), that is, distribution

of a counterfeit drug. By entering into this Plea Agreement, the defendant admits to knowingly

committing the offenses, and to being guilty of the offenses. The defendant understands that the

maximum sentence which may be imposed as to Count One of the Indictment to which he has

agreed to plead guilty is not more than 20 years of imprisonment, a $1,000,000 fine, not less than

3 years of supervised release, and a $100.00 mandatory special assessment. The maximum penalty

for Count Two of the Indictment to which he has agreed to plead guilty is not more than 3 years

of imprisonment, a $10,0000 fine, not more than 1 years supervised release, and a mandatory




                                                                                        Ver. 19-01
            Case 2:19-cr-20036-JAR Document 36 Filed 02/23/21 Page 2 of 10




$100.00 special assessment. The defendant further agrees to not to contest the forfeiture of certain

property or money to the United States, as set forth below.

       2.       Factual Basis for the Guilty Plea. The parties agree the facts constituting the

offense to which the defendant is pleading guilty are as follows:

       In November 2018, an agent with the Food and Drug Administration Office of
       Criminal Investigation (FDA-OCI) identified an online vendor with the username
       "killwill" offering "pressed" Oxycodone 30mg tablets for sale on the Dream Market
       (an online “dark web” market). The dark web vendor, "killwill" offered to sell
       “pressed” Oxycodone 30mg tablets in quantities from 1 to 1000 tablets. Killwill’s
       advertisement indicated that his accepted form of payment was Bitcoin.

       On December 3, 2018, an FDA-OCI special agent, while acting in an undercover
       capacity (hereinafter “UC”), purchased 20 Oxycodone (pressed) pills from
       “killwill” on the Dream Market. UC paid “killwill” $280.80 plus $30 shipping for
       a total of $310.30 using an undercover bitcoin account. On December 4, 2018, a
       United States Postal Service Priority Mail Express parcel was delivered to the
       undercover mailbox located in Kansas City, Kansas. The parcel was mailed from
       the Amherst, Massachusetts Post Office on December 3, 2018, and contained 22
       small round blue pills bearing “M” on one side and “30” on the other. The pills
       were logged as evidence at the FDA Kansas City Field Office and sent to the
       Forensic Chemistry Center (FCC) for analysis. The FCC determined the pills were
       not consistent with authentic oxycodone and that the pills actually contained
       fentanyl and heroin. The weight of the pills was 1.9637 grams. Mallinckrodt
       Pharmaceuticals sells legitimate oxycodone pills and owns the “M” mark that was
       counterfeited on the pills. Mallinckrodt Pharmaceuticals did not give anyone
       permission to produce the pills sold by Stokes. The pills were therefore a
       counterfeit drug as defined at 21 U.S.C. § 321(g)(2).

       UC continued to make undercover purchases from “Killwill” until around June 10,
       2019. The counterfeit pills were mailed via USPS Priority Mail. Agents obtained
       video from USPS that showed Stokes mailing the pills on three separate occasions.
       Stokes’ girlfriend was observed mailing the counterfeit pills on one other occasion.

       On April 23, 2019, UC received a message from WILLKILL99 on Wickr, which is
       a messaging application. WILLKILL99 offered to sell UC pills directly through
       Wickr since they previously did business together on the dark web. On that
       occasion UC agreed to purchase 55 pressed pills in exchange for $630 worth of
       bitcoin.

       On April 24, 2019, agents established physical surveillance in the area of Stokes’
       last known address, in South Deerfield, MA. A silver Toyota 4-Runner known to
       be driven by Stokes’ girlfriend and a silver Ford F-150 known to be driven by
       Stokes were parked in the driveway. Agents observed Stokes, driving the F-150

                                                 2
            Case 2:19-cr-20036-JAR Document 36 Filed 02/23/21 Page 3 of 10




       leave the residence and drive to another location where Stokes picked up JM.
       Stokes and JM drove directly to a warehouse in South Deerfield, MA. Agents saw
       Stokes and JM enter the warehouse. A few hours later, Stokes’ girlfriend arrived
       driving the silver Toyota 4-Runner. Stokes’ girlfriend entered the warehouse and
       ten minutes later, Stokes and the other two individuals left the warehouse in the F-
       150.

       Later that evening, special agents accessed the unlocked garbage dumpster located
       in the parking lot next to the warehouse. Inside the trash agents found several
       garbage bags and a cardboard box were removed and transported to the South
       Deerfield Police Department where they were sorted. The cardboard box was
       approximately 12” x 24” in size and one end was open. A shipping label for
       Anthony Stokes, at his residence, was attached to the bottom. Several items were
       located inside the open box. These items included several pairs of rubber gloves,
       2 surgical masks, several wet napkins with blue color on them, and a piece of white
       printer paper with blue color and a handwritten list. The blue color on the wet
       napkins and paper was consistent with the color of counterfeit oxycodone pills
       received during this investigation. The handwriting appeared to be an ingredient
       list for manufacturing the counterfeit pills with the number “400” circled at the top.
       Items obtained from the trash were submitted to the FDA forensic laboratory. The
       laboratory identified fentanyl and heroin on six items from the trash, including the
       napkins/paper towels and masks.

       On June 11, 2019, federal law enforcement officers executed search warrants at the
       warehouse in South Deerfield, Stokes’ residence in Greenfield, MA, and JM’s
       residence. At the warehouse, agents found a pill press, along with USPS labels and
       tracking numbers. Agents found counterfeit oxycodone pills, $4202 in cash, a
       vacuum sealer, USPS labels and tracking numbers at Stokes’ residence. Stokes’
       girlfriend, who was at Stokes’ residence when the search warrant was executed,
       was found by law enforcement officers in the bathroom flushing a white substance
       down the toilet. Stokes, his girlfriend, and another person (“JM”) each conspired
       to sell the counterfeit pills that Stokes and JM pressed using pill presses.


       3.       Application of the Sentencing Guidelines. The parties request that the Court

apply the United States Sentencing Guidelines (Guidelines) to calculate the applicable sentence

and impose a sentence consistent with the Guidelines. The defendant agrees to waive all

constitutional challenges to the validity of the Guidelines. The defendant understands and

acknowledges that the Court will find, by a preponderance of the evidence, the facts used to

determine the offense level, and in making its findings, that the Court may consider any reliable

evidence, including hearsay. Nothing in this section prevents the parties from filing objections to

                                                 3
            Case 2:19-cr-20036-JAR Document 36 Filed 02/23/21 Page 4 of 10




the Presentence Report prepared by the United States Probation Office, or from arguing the

application of specific sections of the Guidelines. The parties agree that the Court will determine

the final Guideline range. The parties understand this Plea Agreement binds the parties only and

does not bind the Court.

       4.       Relevant Conduct. The parties have agreed to the application of the Guidelines.

Therefore, the defendant agrees that the conduct charged in any dismissed counts, as well as all

other uncharged related criminal activity, will be considered as relevant conduct for purposes of

calculating the offense level for the count(s) of conviction, in accordance with United States

Sentencing Guidelines (U.S.S.G.) § 1B1.3.

       5.       Government’s Agreements. In return for the defendant’s plea of guilty as set forth

herein, the United States Attorney for the District of Kansas agrees:

       (a)      to dismiss the remaining counts of the Indictment at the time of sentencing;

       (b)      to not file any additional charges against the defendant arising out of the facts
                forming the basis for the present Indictment;

       (c)      to recommend a sentence at the low end of the applicable Guideline range, provided
                that the defendant does not request a downward departure or a variance; and

       (d)      to recommend the defendant receive a two (2) level reduction in the applicable
                offense level under U.S.S.G. § 3E1.1 for acceptance of responsibility. In addition,
                if his offense level is 16 or greater, prior to any reduction for acceptance of
                responsibility, and the Court finds he qualifies for a two-level reduction, the United
                States will move at the time of sentencing for an additional one-level reduction for
                acceptance of responsibility because he timely notified the government of his
                intention to enter a plea of guilty.

       The United States’ obligations under this Paragraph are contingent upon the defendant’s

continuing to manifest an acceptance of responsibility. If the defendant denies or gives conflicting

statements as to his involvement, falsely denies or frivolously contests relevant conduct the Court

determines to be true, willfully obstructs or impedes the administration of justice, as defined by

U.S.S.G. § 3C1.1 (or willfully attempts to do so), or has engaged in additional criminal conduct,

                                                  4
            Case 2:19-cr-20036-JAR Document 36 Filed 02/23/21 Page 5 of 10




the United States reserves the right to petition the Court for a hearing to determine if he has

breached this Plea Agreement.

       If the Court finds by a preponderance of the evidence that the defendant (1) has breached

or violated this Plea Agreement; (2) has willfully obstructed or impeded the administration of

justice, as defined by U.S.S.G. § 3C1.1 (or willfully attempted to do so); (3) has engaged in

additional criminal conduct; or (4) has otherwise failed to adhere to this Plea Agreement’s terms,

the United States shall not be bound by this Paragraph, and may pursue any additional charges

arising from the criminal activity under investigation, as well as any charges for any perjury, false

statement, or obstruction of justice that may have occurred.

       If the Court finds the defendant has violated this Plea Agreement, he understands and

agrees that all statements he made, any testimony he gave before a grand jury or any tribunal, or

any leads from such statements or testimony, shall be admissible against him in any and all

criminal proceedings. The defendant waives any rights which might be asserted under the United

States Constitution, any statute, Federal Rule of Criminal Procedure 11(f), Federal Rule of

Evidence 410, or any other federal rule that pertains to the admissibility of any statements he made

subsequent to this Plea Agreement.

       6.       Sentence to be Determined by the Court. The defendant understands that the

sentence to be imposed will be determined solely by the United States District Judge. The United

States cannot and has not made any promise or representation as to what sentence he will receive.

       7.       Forfeiture of Assets. The defendant knowingly and voluntarily agrees not to

submit a claim or otherwise contest forfeiture concerning, any property that is the subject of civil

forfeiture in District of Kansas case 20-CV-1137-KHV-KGG.




                                                 5
            Case 2:19-cr-20036-JAR Document 36 Filed 02/23/21 Page 6 of 10




       8.       Identification of Assets and Agreement Concerning Monetary Penalties

(Restitution, Fines, Assessments) and Forfeiture. The defendant agrees to cooperate fully with

the United States Attorney’s Office and specifically agrees as follows:

       (a)      Defendant agrees to execute a financial statement provided by the United States
                Attorney’s Office and to update the statement with any material changes within 30
                days of any such change. Defendant further agrees to provide all supporting
                documentation, including, but not limited, to copies of federal tax returns. The
                defendant agrees to disclose all assets in which defendant has any interest or which
                defendant exercises control, directly or indirectly, including those held by a spouse,
                nominee, or other third party, as well as any transfer of assets that has taken place
                within six years preceding the entry of the judgment in this criminal case.
                Additionally, the defendant agrees to periodically execute an updated financial
                statement at the request of the United States Attorney’s Office until such time the
                judgment debt is paid in full.

       (b)      Defendant agrees to authorize the release of all financial information requested by
                the United States, including, but not limited to, executing authorization forms for
                the United States to obtain tax information, bank account records, credit history,
                and social security information. Defendant agrees the United States Attorney’s
                Office may subpoena any records it deems relevant to conduct a full financial
                investigation. Defendant agrees to discuss or answer any questions by the United
                States relating to its financial investigation.

       (c)      Defendant agrees to submit to an examination prior to and/or after sentencing,
                which may be taken under oath, and/or may include a polygraph examination.

       (d)      Defendant agrees that any waivers, consents, or releases executed for the United
                States Probation Office for purposes of preparation of the Presentence Report may
                be provided to the United States Attorney’s Office. All information defendant
                provided to the United States Probation Office or independently obtained by the
                United States Probation Office may be provided to the United States Attorney’s
                Office.

       (e)      Defendant agrees not to encumber, transfer, or dispose of any monies, property, or
                assets under defendant’s custody or control, without written approval from the
                United States Attorney’s Office.

       (f)      Defendant agrees that whatever monetary penalties the Court imposes (including
                any fine, restitution, assessment, or forfeiture judgment), will be due and payable
                immediately and subject to immediate enforcement by the United States. Should
                the Court impose a schedule of payments, he agrees that the schedule of payments
                is a minimum schedule of payments and not the only method, nor a limitation on
                the methods, available to the United States to enforce the judgment. If defendant
                is incarcerated, defendant agrees to participate in the Bureau of Prisons’ Inmate

                                                  6
            Case 2:19-cr-20036-JAR Document 36 Filed 02/23/21 Page 7 of 10




                 Financial Responsibility Program, regardless of whether the Court specifically
                 directs participation or imposes a schedule of payments.

       (g)       If defendant posted funds as security for defendant’s appearance in this case,
                 defendant authorizes the Court to release the funds to the Clerk of the United States
                 District Court to be applied to the criminal monetary impositions at the time of
                 sentencing.

       (h)       Defendant waives any requirement for demand of payment on any restitution, fine,
                 assessment, or forfeiture judgment entered by this Court.

       (i)       Defendant agrees to notify the United States Attorney’s Office within 30 days of
                 any change of address or other contact information until the judgment debt is paid
                 in full.

       (j)       Defendant agrees the terms of this agreement shall be incorporated into the
                 Judgment in a Criminal Case.

       (k)       Defendant waives the administrative requirements of the Treasury Offset Program,
                 including the requirement of default, and agrees to be immediately included in the
                 Treasury Offset Program allowing federal benefits and payments to be offset and
                 applied to the balance of criminal monetary penalties.

       (l)       Defendant agrees that noncompliance with any of the terms set forth in this
                 paragraph will result in a continuance of the sentencing hearing.

       9.        Withdrawal of Plea Not Permitted. The defendant understands that if the Court

accepts this Plea Agreement, but imposes a sentence with which he does not agree, he will not be

permitted to withdraw his guilty plea.

       10.       Payment of Special Assessment. The defendant understands that a mandatory

special assessment of $100.00 per count of conviction will be entered against him at the time of

sentencing. The defendant agrees to deliver to the Clerk of the United States District Court

payment in the appropriate amount no later than the day of sentencing. The defendant has the

burden of establishing an inability to pay the required special assessment.              The parties

acknowledge that if the Court finds the defendant is without resources to pay the special

assessment at the time of sentencing, the Court may allow payment during his period of

incarceration.

                                                   7
         Case 2:19-cr-20036-JAR Document 36 Filed 02/23/21 Page 8 of 10




       11.     Waiver of Appeal and Collateral Attack.              The defendant knowingly and

voluntarily waives any right to appeal or collaterally attack any matter in connection with this

prosecution, his conviction, or the components of the sentence to be imposed herein, including the

length and conditions of supervised release, as well as any sentence imposed upon a revocation of

supervised release. The defendant is aware that 18 U.S.C. § 3742 affords him the right to appeal

the conviction and sentence imposed. The defendant also waives any right to challenge his

sentence, or the manner in which it was determined, or otherwise attempt to modify or change his

sentence, in any collateral attack, including, but not limited to, a motion brought under 28 U.S.C.

§ 2255 (except as limited by United States v. Cockerham, 237 F.3d 1179, 1187 (10th Cir. 2001)),

or a motion brought under Federal Rule of Civil Procedure 60(b). In other words, the defendant

waives the right to appeal the sentence imposed in this case, except to the extent, if any, the Court

departs upwards from the sentencing Guideline range that the Court determines to be applicable.

However, if the United States exercises its right to appeal the sentence imposed, as authorized by

18 U.S.C. § 3742(b), the defendant is released from this waiver and may appeal the sentence

received, as authorized by 18 U.S.C. § 3742(a). Notwithstanding the forgoing waivers, the parties

understand that the defendant in no way waives any subsequent claims with regards to ineffective

assistance of counsel or prosecutorial misconduct.

       12.     FOIA and Privacy Act Waiver. The defendant waives all rights, whether asserted

directly or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case, including, without

limitation, any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552.

The defendant further waives any rights conferred under the Privacy Act of 1974, 5 U.S.C. § 552a,

to prevent or object to the disclosure of records or materials pertaining to this case.



                                                  8
         Case 2:19-cr-20036-JAR Document 36 Filed 02/23/21 Page 9 of 10




       13.     Full Disclosure by United States. The defendant understands the United States

will provide to the Court and the United States Probation Office all information it deems relevant

to determining the appropriate sentence in this case. This may include information concerning his

background, character, and conduct, including the entirety of his criminal activities. The defendant

understands these disclosures are not limited to the count to which he is pleading guilty. The

United States may respond to comments he or his attorney makes, or to positions he or his attorney

takes, and to correct any misstatements or inaccuracies. The United States further reserves its right

to make any recommendations it deems appropriate regarding the disposition of this case, subject

only to any limitations set forth in this Plea Agreement. The defendant also has the right to provide

information concerning the offense and to make recommendations to the Court and the United

States Probation Office.

       14.     Parties to the Agreement. The defendant understands this Plea Agreement binds

only him and the United States Attorney for the District of Kansas, and that it does not bind any

other federal, state, or local prosecution authority.

       15.     Voluntariness of Guilty Plea. The defendant has had sufficient time to discuss

this case, the evidence, and this Plea Agreement with his attorney and he is fully satisfied with the

advice and representation his attorney provided. Further, the defendant acknowledges that he has

read the Plea Agreement, understands it, and agrees it is true and accurate and not the result of any

threats, duress or coercion. The defendant further understands that this Plea Agreement supersedes

any and all other agreements or negotiations between the parties, and unless subsequently

supplemented in writing with the joint approval of the parties, this Plea Agreement embodies each

and every term of the agreement between the parties. The defendant acknowledges that he is

entering into this Plea Agreement and is pleading guilty because he is guilty.           He further

acknowledges that he is entering his guilty plea freely, voluntarily, and knowingly.

                                                   9
        Case 2:19-cr-20036-JAR Document 36 Filed 02/23/21 Page 10 of 10




                                                Date:     2/19/21
D. Christopher Oakley
Assistant United States Attorney
500 State Avenue
Kansas City, KS 66101
Ph. 913-551-6730
Fax 913-551-6541
Chris.oakley@usdoj.gov
Ks. Bar No. 19248


 s/ Scott C. Rask                               Date: February 18, 2021
Scott C. Rask , #15643
Assistant United States Attorney
Supervisor


 s/ Anthony Stokes                              Date: 02/21/21
Anthony Stokes
Defendant


s/ Tim Burdick                                  Date:   02/21/21
Timothy Burdick
Assistant Federal Defender
500 State Avenue
Kansas City, KS
Tim_Burdick@fd.org
Ph. 913-551-6712
Ks Bar No. ________
Counsel for Defendant




                                      10
